Opinion filed September 17, 2015




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-15-00092-CR
                                   ___________

                        ADAM CASAREZ, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 106th District Court
                            Dawson County, Texas
                        Trial Court Cause No. 12-7210


                     MEMORANDUM OPINION
      Appellant, Adam Casarez, pleaded guilty to the second-degree felony
offense of arson. Pursuant to the terms of the plea agreement, the trial court
convicted Appellant, assessed his punishment, and placed him on community
supervision. The State subsequently filed an application to revoke Appellant’s
community supervision. After a contested hearing on revocation, the trial court
found the allegations to be true, revoked Appellant’s community supervision, and
assessed his punishment at confinement for five years. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
the reporter’s record and the clerk’s record. Counsel also advised Appellant of his
right to review the record and file a response to counsel’s brief. Appellant has not
filed a pro se response.1
        Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v.
State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). In addressing an
Anders brief and pro se response, a court of appeals may only determine (1) that
the appeal is wholly frivolous and issue an opinion explaining that it has reviewed
the record and finds no reversible error or (2) that arguable grounds for appeal
exist and remand the cause to the trial court so that new counsel may be appointed
to brief the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. The record from the
contested hearing shows that Appellant admitted to one of the alleged violations of

        1
         By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.
                                                      2
the terms and conditions of his community supervision; Appellant testified at the
hearing and acknowledged that he had not obeyed all of the rules and regulations
and had not successfully completed the program at Concho Valley Community
Corrections Facility.   Appellant’s community supervision officer, Julie Miller,
testified about various other violations by Appellant of the terms and conditions of
his community supervision as alleged in the State’s application to revoke. Miller’s
testimony regarding Appellant’s violations was uncontroverted. No evidentiary
objections were lodged at the revocation hearing. Based upon our review of the
record, we agree with appellate counsel that no arguable grounds for appeal exist.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM
September 17, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3